ACCEPTED
                                                                                            03-14-00094-CR
                                                                                                   4054594
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                        2/6/2015 1:28:40 PM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK
                                 NO. 03-14-00094-CR

WILLIAM ALBERT MOWER                        §          IN THE COURT OF APPEALS
                                                                    FILED IN
                                                                    3rd COURT OF APPEALS
                                            §                           AUSTIN, TEXAS
v.                                          §                        THIRD     DISTRICT
                                                                    2/6/2015 1:28:40 PM
                                            §                         JEFFREY D. KYLE
                                                                            Clerk
STATE OF TEXAS                              §                        AUSTIN, TEXAS


              MOTION FOR EXTENSION OF TIME TO FILE BRIEF

        NOW COMES THE STATE OF TEXAS, Appellee, by and through her

Assistant District Attorney, and moves the Court, pursuant to Texas Rule of Appellate

Procedure 38.6(d), to extend the deadline for filing the State’s brief. In support of its

motion, the State would show the Court the following:

1. The State’s Brief in this case is due on February 6, 2015.

2. The State has requested and this court has granted one previous extension.

3. As detailed in the previous motion for extension, the undersigned Assistant District

     Attorney, assumed the duties of the appellate prosecutor for the Williamson County

     District Attorney’s Office on November 3, 2014, and thereupon found

     approximately sixteen writs of habeas corpus unaddressed and unresolved, as well

     as numerous motions and procedural appellate matters that were unresolved.


4. The undersigned is the sole Assistant District Attorney in the Williamson County

     District Attorney’s Office assigned to the appellate division, and must, in addition

                                            1
   to handling writs and direct appeals, advise the trial prosecutors on motions to

   suppress, jury charges, issues that arise during trial, and other legal matters as they

   come up during the course of the prosecution of a case.

5. During the time given to prepare the State’s brief in this matter, the undersigned

   Assistant District Attorney has filed findings of fact and conclusions of law in Ex

   Parte Stephen Farrell Eikelboom, WR-81,534-01, WR-81,534-02, WR-81,534-03,

   and Ex Parte Antonio Gonzalez Rodriguez 00-430-K368B, obtained and filed an

   affidavit requested by the Court of Criminal Appeals in Ex Parte Cory Dale

   Morgan WR-81,867-01, 12-1212-K368A, and filed a State’s Response to

   Appellant’s Motion to Dismiss in State vs. Wachtendorf, 03-14-00633-CR.

6. For the foregoing reasons, The State respectfully requests that the deadline for

   filing its brief in the above stated cause be extended for an additional sixty (60)

   days from the current due date of February 6, 2015, to April 7, 2015.




                                            2
       WHEREFORE, PREMISES CONSIDERED, the State of Texas respectfully

requests that this Court grant its motion for an extension of time and extend the State’s

deadline to file its brief to April 7, 2015.

                                                   Respectfully submitted,

                                                   Jana Duty
                                                   District Attorney
                                                   Williamson County, Texas


                                                    /s/ John C. Prezas
                                                   John C. Prezas
                                                   Assistant District Attorney
                                                   State Bar Number 24041722
                                                   405 Martin Luther King #1
                                                   Georgetown, Texas 78626
                                                   (512) 943-1248
                                                   (512) 943-1255 (fax)
                                                   jprezas@wilco.org


                                  Certificate of Service

       This is to certify that on February 6, 2015, a copy of the foregoing motion has
been sent to Appellant’s attorney of record, Ms. Kristen Jernigan, 207 S. Austin Ave.
Georgetown, Texas 78626, by eservice via her email address of record
kristen@txcrimapp.com.

                                                   /s/ John C. Prezas
                                                   John C. Prezas




                                               3